ON MOTION FOR REHEARING.
ALLEN, J.
Respondent insists that in our opinion filed herein we inadvertently overlooked the fact “that the petition before the court for consideration in this case is not a statement filed in the justice court *206but an amended petition filed in tbe circuit court after appeal from the justice court.”
It is true that tbe statement or petition which we had under consideration was not the original statement filed before tbe justice of tbe peace, but was an “amended petition” filed by plaintiff after tbe case reached tbe circuit court. We did not overlook this, but deemed it unnecessary to state that where an action originates before a justice of tbe peace, and is appealed to tbe circuit court, tbe sufficiency of an amended statement or petition in the circuit court is to be determined by the requirements of tbe law applicable to statements filed before justices of tbe peace. [See Conn Company v. Orr, et al., 150 Mo. App. 705, 131 S. W. 765.] When a case is appealed from a justice of the peace to tbe circuit court tbe general rules of practice in tbe latter court govern, but not tbe rules of pleading applicable to causes originating therein. [See Wendleton v. Kingery, 110 Mo. App. 67, 84 S. W. 102.] As to matters of pleading tbe case remains one wherein no formal pleadings are required, and tbe rule is not altered by tbe fact that an amended statement is filed in tbe circuit court.
With tbe concurrence of tbe other judges, tbe motion for a rehearing is overruled.